30 F.3d 130
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael J. PIPPEN, d/b/a Triad Heating & Air, Plaintiff Appellant,v.Saundra B. SCALES;  James H. Deese;  Alton L. Scales;  BillyR. Ward;  Wiley T. Mccrae, Jr.;  Leroy Adams;  John N.Fountain;  Rhym H. Kim;  Brian C. Miller;  William E.Garrett, Jr.;  William T. Tomlinson, Defendants Appellees.
No. 93-1786.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994.Decided:  July 14, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Hiram H. Ward, Senior District Judge.  (CA-92-113-2)
Michael J. Pippen, Appellant Pro Se.
Donald Kenneth Speckhard, Alexander Ralston, Speckhard & Speckhard, Greensboro, North Carolina;  Emmett Boney Haywood, North Carolina Department of Justice, Raleigh, North Carolina, for Appellees.
M.D.N.C.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil action for failure to state a claim upon which relief can be granted, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pippen v. Scales, No. CA-92-113-2 (M.D.N.C. May 17, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED